UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: September 30, 2013 Commission File Number: 333-176093 BRICK TOP PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) FLORIDA 26-4330545 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 Plaza Real, Suite 275, Boca Raton, Florida (Address of principal executive offices) (Zip code) (561) 962-4175 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant toRule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] N [ X ] The number of shares outstanding of registrant’s common stock, par value $.0001 per share, as of November 13, 2013, was 29,945,000 shares. BRICK TOP PRODUCTIONS, INC. INDEX PART I – FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements F-2 Consolidated Balance Sheets as of September 30, 2013and December 31, 2012 F-2 Consolidated Statement of Operations – For the Three and Nine Months Ended September 30, 2013 and 2012 for the period from February 20, 2009 (Inception) through September 30, 2013 F-3 Consolidated Statement of Equity for the period from February 20, 2009 (Inception) through September 30, 2013 F-4 Consolidated Statement of Cash Flows – For the Nine Months Ended September 30, 2013 and 2012 and for the period from February 20, 2009 (Inception) through September 30, 2013 F-5 Notes to Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 PART I: FINANCIAL INFORMATION Item 1: Condensed Financial Statements Brick Top Productions, Inc. (A Development Stage Company) September 30, 2013 and 2012 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at September 30, 2013 (Unaudited) and December 31, 2012 F-2 Consolidated Statements of Operations for the three monthsand nine monthsended September 30, 2013 and 2012 and for the Period from February 20, 2009 (Inception) through September 30, 2013 (Unaudited) F-3 Consolidated Statement of Equity for the Period from February 20, 2009 (Inception) through September 30, 2013 (Unaudited) F-4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 and for the Period from February 20, 2009 (Inception) through September 30, 2013 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 BRICK TOP PRODUCTIONS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS Cash $ 130,519 $ 3,154 Total Current Assets 130,519 3,154 COMPUTER EQUIPMENT Computer equipment 8,897 8,897 Accumulated depreciation ) ) Computer Equipment, net 3,252 4,963 CAPITALIZED PILOT COSTS, net 292,931 292,931 DEPOSITS 1,985 2,214 TOTAL ASSETS $ 428,687 $ 303,262 LIABILITIES AND EQUITY CURRENT LIABILITIES Accrued expenses $ 169,538 $ 186,218 Advances from stockholders 60,847 60,797 Total Current Liabilities 230,385 247,015 TOTAL LIABILITIES 230,385 247,015 EQUITY BRICK TOP PRODUCTIONS, INC. STOCKHOLDERS' EQUITY Preferred stock: $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock: $0.0001 par value, 100,000,000 shares authorized; 29,945,000 and 29,692,000 shares issued and outstanding, respectively 2,994 2,969 Additional paid-in capital 1,274,121 1,021,146 Deficit accumulated during the development stage ) ) Total Brick Top Productions, Inc. Stockholders' Equity 198,379 56,256 NON-CONTROLLING INTEREST IN SUBSIDIARY ) (9 ) Total Equity 198,302 56,247 TOTAL LIABILITIES AND EQUITY $ 428,687 $ 303,262 See accompanying notes to the consolidated financial statements. F-2 BRICK TOP PRODUCTIONS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the nine months Ended September 30, 2013 For the nine months Ended September 30, 2012 For the three months Ended September 30, 2013 For the three months Ended September 30, 2012 For the Period from February 20, 2009, (Inception) through September 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue earned during the development stage $ - $ - $ - $ - $ - Operating expenses: Compensation - 383,790 Professional fees 95,250 81,436 40,536 46,021 344,214 Marketing - 41,777 Bad debt - 99,000 Rent 1,702 13,743 792 6,477 86,620 General and administrative 12,724 13,036 5,735 6,367 122,143 Total operating expenses 109,676 108,215 47,063 58,865 1,077,544 Other (income) expense, net 1,269 - 49 - 1,269 Total other (income) expense 1,269 - 49 - 1,269 Loss before income tax provision and non-controlling interest ) Income tax provision - Net loss before non-controlling interest ) Net loss attributable to non-controlling interest ) - ) - ) Net loss attributable to Brick Top Productions, Inc. stockholders $ ) $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted 29,709,984 29,646,438 29,715,448 29,652,251 See accompanying notes to the consolidated financial statements. F-3 BRICK TOP PRODUCTIONS, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF EQUITY For the period from February 20, 2009 (Inception) through September 30, 2013 (Unaudited) COMMON STOCK: $0.0 ADDITIONAL DEFICIT ACCUMULATED DURING THE BRICK TOP PRODUCTIONS, INC. NON- NO. OF SHARES AMOUNT PAID IN CAPITAL DEVELOPMENT STAGE STOCKHOLDERS' EQUITY CONTROLLING INTEREST Founder's Stock, February 20, 2009 22,900,000 $ 2,290 $ - $ - $ 2,290 $ - Stock issued for consulting, February 2009 100,000 10 9,990 10,000 Stock issued for cash at $0.10 per share, February through December 2009, net of costs of $15,240 6,250,000 625 609,135 609,760 Stock issued for cash at $1.00 per share, in December 2009 10,000 1 9,999 10,000 Net Loss ) ) Balance, December 31, 2009 29,260,000 2,926 629,124 ) 277,688 - Stock issued for cash at $1.00 per share, January through December 2010, net of costs of $35,029 208,500 21 173,450 173,471 Net Loss ) ) (9 ) Balance, December 31, 2010 29,468,500 2,947 802,574 ) 290,664 (9 ) Stock issued for cash at $1.00 per share, June through December 2011, net of costs of $4,906 175,000 17 170,077 170,094 Net Loss ) ) Balance, December 31, 2011 29,643,500 2,964 972,651 ) 149,117 (9 ) Stock issued for cash at $1.00 per share, September 2012 35,000 4 34,996 35,000 Stock issued for cash at $1.00 per share, November 2012 13,500 1 13,499 13,500 Net Loss ) ) Balance, December 31, 2012 29,692,000 2,969 1,021,146 ) 56,256 (9 ) Stock issued for cash at $1.00 per share, January 2013 25,000 2 24,998 25,000 Stock issued for cash at $1.00 per share, February 2013 37,500 4 37,496 37,500 Stock issued for cash at $1.00 per share, March 2013 22,500 2 22,498 22,500 Stock issued for cash at $1.00 per share, April 2013 50,000 5 49,995 50,000 Stock issued for cash at $1.00 per share, August 2013 50,000 5 49,995 50,000 Stock issued for cash at $1.00 per share, September 2013 68,000 7 67,993 68,000 Net Loss ) ) ) Balance, September 30, 2013 29,945,000 $ 2,994 $ 1,274,121 $ ) $ 198,379 $ ) See accompanying notes to the consolidated financial statements. F-4 BRICK TOP PRODUCTIONS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine months Ended September 30, 2013 For the Nine months Ended September 30, 2012 For the Period from February 20, 2009, (Inception) through September 30, 2013 (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss before non-controlling interest $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock compensation - - 12,290 Bad debt expense - - 99,000 Depreciation 1,711 1,815 5,646 Changes in operating assets and liabilitites: Prepaid expenses - ) - Other current assets - - ) Deposits 229 - ) Accrued expenses ) 29,924 169,537 Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment - ) ) Capitalized pilot costs - - ) Net cash used in investing activities - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash proceeds from sale of stock, net of costs 253,000 35,000 1,264,825 Advances from stockholders 50 ) 60,847 Net cash provided by financing activities 253,050 34,797 1,325,672 Net change in cash 127,365 ) 130,596 Cash, beginning of period 3,154 54,400 - CASH, END OF PERIOD $ 130,519 $ 4,277 $ 130,596 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ - $ - $ - Income tax paid $ - $ - $ - See accompanying notes to the consolidated financial statements. F-5 Brick Top Productions, Inc. (A Development Stage Company) September 30, 2013 and 2012 Notes to the Consolidated Financial Statements (Unaudited) Note 1 - Organization and Operations Brick Top Productions, Inc. Brick Top Productions, Inc. (the “Company”) was incorporated under the laws of the State of Florida on February 20, 2009 under the name “York Entertainment, Inc.” Acquisition of a Majority Equity Interest of York Productions, LLC York Productions, LLC (“York” or “LLC”) was organized under the laws of the State of Florida on October 22, 2008. On June 1, 2010, the Company acquired 6,000 Class A units of York Productions, LLC for $75,000, representing a 60% equity interest. Prior to June 1, 2010 (the date of acquisition) York Productions, LLC was inactive. Initial operations of the LLC have included organization and incorporation, target market identification, new product development, marketing plans, and capital formation. A substantial portion of the Company’s activities has involved developing a business plan and establishing contacts and visibility in the marketplace. The Company has not yet currently commenced its planned principal operations of producing motion pictures. Note 2 - Summary of Significant Accounting Policies Basis of presentation - Unaudited Interim Financial Information The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for the interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim period presented. Unaudited interim results are not necessarily indicative of the results for the full fiscal year. These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2012 and notes thereto contained in the information filed as part of the Company’s Form 10-K, which was filed on April 15, 2013. Principles of Consolidation The Company applies the guidance of Topic 810 “Consolidation” of the FASB Accounting Standards Codification to determine whether and how to consolidate another entity. Pursuant to ASC Paragraph 810-10-15-10 all majority-owned subsidiaries—all entities in which a parent has a controlling financial interest—shall be consolidated except (1) when control does not rest with the parent, the majority owner; (2) if the parent is a broker-dealer within the scope of Topic 940 and control is likely to be temporary; (3) consolidation by an investment company within the scope of Topic 946 of a non-investment-company investee. Pursuant to ASC Paragraph 810-10-15-8 the usual condition for a controlling financial interest is ownership of a majority voting interest, and, therefore, as a general rule ownership by one reporting entity, directly or indirectly, of more than 50 percent of the outstanding voting shares of another entity is a condition pointing toward consolidation. The power to control may also exist with a lesser percentage of ownership, for example, by contract, lease, agreement with other stockholders, or by court decree . The Company consolidates all less-than-majority-owned subsidiaries, if, any, in which the parent’s power to control exists. The Company's consolidated subsidiaries and/or entities are as follows: Name of consolidated subsidiary or entity State or other jurisdiction of incorporation or organization Date of incorporation or formation (date of acquisition, if applicable) Attributable interest York Productions, LLC The State of Florida October 22, 2008 (June 1, 2010) 60% F-6 The consolidated financial statements include all accounts of the Company and the consolidated subsidiary as of the reporting period ending date(s) and for the reporting period(s) then ended. All inter-company balances and transactions have been eliminated. Development Stage Company The Company is a development stage company as defined by section 915-10-20 of the FASB Accounting Standards Codification. The Company is still devoting substantially all of its efforts on establishing the business and, therefore, still qualifies as a development stage company. All losses accumulated since inception have been considered as part of the Company’s development stage activities. Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company’s significant estimates and assumptions include the fair value of financial instruments; the carrying value, recoverability and impairment, if any, of long-lived assets, including the values assigned to and the estimated useful lives of computer equipment and capitalized pilot costs; income tax rate, income tax provision and valuation allowance of deferred tax assets; and the assumption that the Company will continue as a going concern. Those significant accounting estimates or assumptions bear the risk of change due to the fact that there are uncertainties attached to those estimates or assumptions, and certain estimates or assumptions are difficult to measure or value. Management bases its estimates on historical experience and on various assumptions that are believed to be reasonable in relation to the financial statements taken as a whole under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Management regularly evaluates the key factors and assumptions used to develop the estimates utilizing currently available information, changes in facts and circumstances, historical experience and reasonable assumptions. After such evaluations, if deemed appropriate, those estimates are adjusted accordingly. Actual results could differ from those estimates. Business Combination In accordance with section 805-10-05 of the FASB Accounting Standards Codification the Company allocates the purchase price of acquired entities to the tangible and intangible assets acquired and liabilities assumed, based on their estimated fair values. Management makes estimates of fair values based upon assumptions believed to be reasonable. These estimates are based on historical experience and information obtained from the management of the acquired companies. Critical estimates in valuing certain of the intangible assets include but are not limited to: future expected cash flows from revenues, customer relationships, key management and market positions, assumptions about the period of time the acquired trade names will continue to be used in the Company’s combined product portfolio, and discount rates used to establish fair value. These estimates are inherently uncertain and unpredictable. Assumptions may be incomplete. F-7 Fair Value of Financial Instruments The Company follows paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and paragraph 820-10-35-37 of the FASB Accounting Standards Codification (“Paragraph 820-10-35-37”) to measure the fair value of its financial instruments. Paragraph 820-10-35-37 establishes a framework for measuring fair value in generally accepted accounting principles (U.S. GAAP), and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, Paragraph 820-10-35-37 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels.The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs.The three (3) levels of fair value hierarchy defined by Paragraph 820-10-35-37 are described below: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. If the inputs used to measure the financial assets and liabilities fall within more than one level described above, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. The carrying amounts of the Company’s financial assets and liabilities, such as cash, and accrued expenses, approximate their fair values because of the short maturity of these instruments. Transactions involving related parties cannot be presumed to be carried out on an arm's-length basis, as the requisite conditions of competitive, free-market dealings may not exist. Representations about transactions with related parties, if made, shall not imply that the related party transactions were consummated on terms equivalent to those that prevail in arm's-length transactions unless such representations can be substantiated. Carrying Value, Recoverability and Impairment of Long-Lived Assets The Company has adopted paragraph 360-10-35-17 of the FASB Accounting Standards Codification for its long-lived assets. The Company’s long-lived assets, which include computer equipment and capitalized pilot costs , are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts. Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets. Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. The Company considers the following to be some examples of important indicators that may trigger an impairment review: (i)significant under-performance or losses of assets relative to expected historical or projected future operating results; (ii)significant changes in the manner or use of assets or in the Company’s overall strategy with respect to the manner or use of the acquired assets or changes in the Company’s overall business strategy; (iii)significant negative industry or economic trends; (iv)increased competitive pressures; and (v)regulatory changes. The Company evaluates acquired assets for potential impairment indicators at least annually and more frequently upon the occurrence of such events. Management will periodically review the recoverability of the capitalized pilot costs. Management takes into consideration various information. If it is determined that a project or property will be abandoned , or its carrying value impaired, a provision will be made for any expected loss on the project or property. The impairment charges, if any, is included in operating expenses in the accompanying statements of operations. Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Computer Equipment Computer equipment is recorded at cost. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation of computer equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful lives of five (5). Upon sale or retirement of computer equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the consolidated statements of operations. F-8 Capitalized Pilot Costs - Film Property and Screenplay Rights The Company capitalizes costs it incurs to buy film or transcripts that will later be marketed or be used in the production of films according to ASC 926, Entertainment – Films . The Company will begin to amortize capitalized film cost when a film is released and it begins to recognize revenue from the film. Related Parties The Company follows subtopic 850-10 of the FASB Accounting Standards Codification for the identification of related parties and disclosure of related party transactions. Pursuant to Section 850-10-20 the related parties include a.affiliates of the Company; b.entities for which investments in their equity securities would be required, absent the election of the fair value option under the Fair Value Option Subsection of Section 825–10–15, to be accounted for by the equity method by the investing entity; c.trusts for the benefit of employees, such as pension and profit-sharing trusts that are managed by or under the trusteeship of management; d. principal owners of the Company; e.management of the Company; f.other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests; and g.other parties that can significantly influence the management or operating policies of the transacting parties or that have an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests. The financial statements shall include disclosures of material related party transactions, other than compensation arrangements, expense allowances, and other similar items in the ordinary course of business. However, disclosure of transactions that are eliminated in the preparation of consolidated or combined financial statements is not required in those statements. The disclosures shall include: a.the nature of the relationship(s) involved; b. a description of the transactions, including transactions to which no amounts or nominal amounts were ascribed, for each of the periods for which income statements are presented, and such other information deemed necessary to an understanding of the effects of the transactions on the financial statements; c.the dollar amounts of transactions for each of the periods for which income statements are presented and the effects of any change in the method of establishing the terms from that used in the preceding period; and d.amounts due from or to related parties as of the date of each balance sheet presented and, if not otherwise apparent, the terms and manner of settlement. Commitment and Contingencies The Company follows subtopic 450-20 of the FASB Accounting Standards Codification to report accounting for contingencies. Certain conditions may exist as of the date the consolidated financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company assesses such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s consolidated financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, and an estimate of the range of possible losses, if determinable and material, would be disclosed. Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the guarantees would be disclosed. Management does not believe, based upon information available at this time, that these matters will have a material adverse effect on the Company’s consolidated financial position, results of operations or cash flows. However, there is no assurance that such matters will not materially and adversely affect the Company’s business, financial position, and results of operations or cash flows. Non-Controlling Interest The Company follows paragraph 810-10-65-1 of the FASB Accounting Standards Codification to report the non-controlling interest in York Productions, LLC, its majority owned subsidiary in the consolidated statements of balance sheets within the equity section, separately from the Company’s stockholders’ equity. Non-controlling interest represents the non-controlling interest holder’s proportionate share of the equity of the Company’s majority-owned subsidiary, York Productions, LLC. Non-controlling interest is adjusted for the non-controlling interest holder’s proportionate share of the earnings or losses and other comprehensive income (loss) and the non-controlling interest continues to be attributed its share of losses even if that attribution results in a deficit non-controlling interest balance . F-9 Revenue Recognition The Company follows paragraph 605-10-S99-1 of the FASB Accounting Standards Codification for revenue recognition. The Company will recognize revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when it has persuasive evidence of an arrangement that the services have been rendered to the customer, the sales price is fixed or determinable, and collectability is reasonably assured. Stock-Based Compensation for Obtaining Employee Services The Company accounts for its stock based compensation in which the Company obtains employee services in share -based payment transactions under the recognition and measurement principles of the fair value recognition provisions of section 718-10-30 of the FASB Accounting Standards Codification. Pursuant to paragraph 718-10-30-6 of the FASB Accounting Standards Codification, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur . The Company believes that using share prices established in the Company’s most recent private placement memorandum ("PPM”), or monthly average stock close prices, if no PPM available, would generally be more appropriate than the use of daily stock close prices if the common shares of the Company are thinly traded. The fair value of share options and similar instruments is estimated on the date of grant using a Black-Scholes option-pricing valuation model. The ranges of assumptions for inputs are as follows: ● Expected term of share options and similar instruments: The expected life of options and similar instruments represents the period of time the option and/or warrant are expected to be outstanding. Pursuant to paragraph 718-10-50-2(f)(2)(i) of the FASB Accounting Standards Codification the expected term of share options and similar instruments represents the period of time the options and similar instruments are expected to be outstanding taking into consideration of the contractual term of the instruments and employees’ expected exercise and post-vesting employment termination behavior into the fair value (or calculated value) of the instruments. Pursuant to paragraph 718-10-S99-1, it may be appropriate to use the simplified method , i.e., expected term ((vesting term + original contractual term) / 2) , if (i) A company does not have sufficient historical exercise data to provide a reasonable basis upon which to estimate expected term due to the limited period of time its equity shares have been publicly traded; (ii) A company significantly changes the terms of its share option grants or the types of employees that receive share option grants such that its historical exercise data may no longer provide a reasonable basis upon which to estimate expected term; or (iii) A company has or expects to have significant structural changes in its business such that its historical exercise data may no longer provide a reasonable basis upon which to estimate expected term. The Company uses the simplified method to calculate expected term of share options and similar instruments as the company does not have sufficient historical exercise data to provide a reasonable basis upon which to estimate expected term. ● Expected volatility of the entity’s shares and the method used to estimate it. Pursuant to ASC Paragraph 718-10-50-2(f)(2)(ii) a thinly-traded or nonpublic entity that uses the calculated value method shall disclose the reasons why it is not practicable for it to estimate the expected volatility of its share price, the appropriate industry sector index that it has selected, the reasons for selecting that particular index, and how it has calculated historical volatility using that index.
